Citation Nr: 0307709	
Decision Date: 04/23/03    Archive Date: 04/30/03	

DOCKET NO.  99-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the feet, to include a fungus infection of the feet, based on 
a period of active honorable military service from 
November 2, 1967, to June 13, 1969.

2.  Entitlement to service connection for residuals of a 
puncture wound to the right side, based on a period of active 
honorable military service from November 2, 1967, to June 13, 
1969.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney disorder, based on a period of active honorable 
military service from November 2, 1967, to June 13, 1969.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had honorable active military service from 
November 1967 to June 1969.  In an administrative decision 
dated in December 1979, the RO determined that the character 
of the veteran's discharge from his period of military 
service dating from August 1969 to June 1975 was issued under 
conditions that constituted a legal bar to Department of 
Veterans Affairs (VA) benefits based on that period of 
service.  Thus, for purposes of this appeal, only the 
honorable period of service qualifies as active duty service 
for VA purposes at this time.  Accordingly, the issues on 
appeal are framed accordingly on the cover page of this 
decision.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
VA, New York, New York Regional Office (RO), which denied the 
veteran's claims of entitlement to service connection for a 
fungus infection of the feet and residuals of a puncture 
wound to the right side.  This determination also found that 
the veteran had not submitted new and material evidence to 
reopen a previously denied claim of entitlement to service 
connection for a kidney condition.




FINDINGS OF FACT

1.  A skin disorder of the feet, to include a fungus 
infection of the feet, was not demonstrated during the 
veteran's period of active honorable military service.

2.  Residuals of a puncture wound to the right side were not 
demonstrated during the veteran's period of active honorable 
military service.

3.  Service connection for a kidney disorder was denied by an 
unappealed rating decision of the RO in January 1980.

4.  Evidence received subsequent to the January 1980 rating 
decision is either cumulative or does not bear directly and 
substantially upon the subject matter now under consideration 
(i.e., whether a kidney disorder was incurred in or 
aggravated by the veteran's period of active honorable 
military service); and when considered with all the evidence 
both old and new, it has no significant effect upon the facts 
previously considered.


CONCLUSIONS OF LAW

1.  A skin disorder of the feet, to include a fungus 
infection of the feet, was not incurred in or aggravated by 
the veteran's active honorable military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Residuals of a puncture wound to the right side were not 
incurred in or aggravated by the veteran's active honorable 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).

3.  The evidence received since the January 1980 rating 
decision that denied the veteran entitlement to service 
connection for a kidney condition, which is final, is not new 
and material and the claim for this benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.302 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement for a claimant to submit evidence of a well-
grounded claim, and provide that VA will assist claimants in 
obtaining evidence necessary to substantiate a claim but it 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA would 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

In this case, the record reflects that the veteran has 
received the degree of notice, which is contemplated by law.  
In this regard, in the appealed rating decision, the 
statement of the case, supplemental statement of the case and 
correspondence with the veteran, the veteran and his 
representative have been notified of laws and regulations 
governing the veteran's request for service connection for 
the benefit sought as well as his request to reopen his claim 
for service connection for a kidney disorder and the reasons 
for the determination made regarding his claims and 
application.  Moreover, VA has informed the veteran by 
correspondence in January 2001 of the evidence needed to be 
submitted by him, the information and evidence obtained by VA 
and of the evidence that VA would attempt to obtain to 
substantiate his claims.  Furthermore, it appears that all 
reasonable efforts to obtain available relevant records 
identified by the veteran have been accomplished.  There is 
essentially no identified evidence that has not been 
accounted for, and the veteran and his representative have 
been provided with an opportunity to submit additional 
argument and evidence.

Thus, on review of the record, the Board is satisfied the 
veteran has received adequate notice, and that the 
information and evidence necessary for a fair adjudication of 
the issues on appeal have been properly developed and 
associated with the claims file.  Therefore, the adjudication 
of this appeal without further development or remand to the 
RO poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, 
the veteran's claims are ready for appellate review.

Factual Background

Service medical records for the veteran's period of honorable 
service from November 1967 to June 1969 are negative for 
complaints, findings and/or diagnoses of a skin disorder 
and/or a puncture injury of any kind.  On the veteran's 
medical examination for service separation in May 1969, a 
clinical evaluation of the veteran, to include his feet, 
skin, chest, abdomen and viscera, found no abnormalities.  
The veteran's service medical records for this period of 
service are also silent as to any kidney disorder.  On a 
contemporaneous report of medical history in May 1969 the 
veteran specifically denied present or past history of skin 
disease and furthermore reported no history of any injury of 
any kind.  During his subsequent period of active military 
service, the veteran was evaluated and treated for recurrent 
urinary tract infections.  A December 1969 urology 
consultation noted that the veteran presented with episodes 
of hematuria and urinary retention with a history of a 
similar episode in 1968.  Possible acute prostatitis was the 
diagnostic impression rendered.

Post service clinical records include a summary of the 
veteran's VA hospitalization in April 1978 for complaints of 
right lower quadrant pain and burning urination.  A KUB 
(kidney ultrasound biopsy) revealed small 3-millimeter 
calculi at the upper lobe above kidneys.  During this 
hospitalization, the veteran underwent a cysto-retrograde 
pyelogram and a resection of urethra.  

Subsequent to this hospitalization, the veteran was admitted 
to a private medical facility in April 1978 where he was 
evaluated and treated for renal colic.  His diagnoses at 
discharge were right hydronephrosis and right hydroureter.

In May 1978, the veteran was hospitalized by VA and underwent 
a retrograde pyelogram and right nephrectomy.

An unappealed VA administrative decision dated in December 
1979, as noted above, concluded that the veteran's period of 
active service from August 17, 1969, to June 18, 1975, was 
under dishonorable conditions and a bar to VA benefits.

An RO rating decision dated in January 1980 denied the 
veteran, in pertinent part, entitlement to service connection 
for a kidney condition.  The veteran was notified of this 
determination and did not appeal.

In December 1984, the veteran underwent an incision and 
drainage of a right foot abscess at a private medical 
facility.

On a VA genitourinary examination in August 1978 it was noted 
that the veteran had a history of a solitary kidney secondary 
to trauma during the war.  It was also noted that the veteran 
did not relate any urological complaints at this time with 
regards to urinary tract infections, infection or fertility 
or anything else.  On brief physical examination the veteran 
was noted to have five abdominal scars, four flank and one 
midline.  The rest of the exam was within normal limits.  The 
examiner noted that the veteran had multiple medical problems 
with a solitary kidney secondary to trauma as a diagnostic 
assessment.  

When examined by VA in March 1986, it was noted that the 
veteran while in service reportedly fell off a cargo hatch 
ladder and injured his back and since that time has had a 
series of hospitalizations including an exploratory 
laparotomy in September 1972.  It was also noted that he was 
eventually given a right nephrectomy operation in May 1975 at 
a private medical facility.  It was further noted that since 
the veteran's accident he claims that he has been unable to 
function and has been in and out of a private medical 
facility for both back pain and kidney problems.  On physical 
examination the veteran's skin was noted to be within normal 
limits.  On examination of the genitourinary system it was 
noted that the veteran had a history of a right side 
nephrectomy for an injury to his kidney in 1975 and that the 
scars related to this operation had healed.

At a personal hearing in March 1999 it was stated that the 
veteran caught a fungus to his feet while in Korea and that 
while unloading helicopters he fell backwards landing on 
drums and punctured a hole in his right side, which resulted 
in his being hospitalized for approximately four days.  The 
veteran described his puncture wound injury as a half-moon 
cut in the back.  The veteran also testified that as a result 
of this accident he also sustained kidney damage, which later 
required his hospitalization at a private medical facility in 
Puerto Rico.  With respect to his fungus condition he stated 
that he received treatment for a fungus condition affecting 
his feet while in service as a result of walking in the holds 
of cargo ship among water and filth.

VA outpatient treatment records compiled between October 1997 
and April 1999 include an October 1997 medical consultation 
in which the veteran complained of skin problems on his feet 
for approximately 12 years.  On physical examination of the 
feet dry scaling and hyperpigmented skin were noted over toes 
of both the right and left foot.  On a dermatology 
consultation in November 1997 it was noted that the veteran 
had a history of bilateral symmetrical lichen simplex 
chronicus with scaling/maceration of the four small toes and 
complaints of pain.  Following physical examination fungal 
versus contact was the diagnostic impression and the veteran 
was prescribed a topical medication.  On a followup 
examination in January 1998 it was noted that the veteran's 
skin condition had greatly improved with the use of 
medication.  On physical examination hyperpigmented plaques 
were noted on the bilateral dorsa of both feet.  Tinea pedis 
was the diagnostic impression.

Additional service medical records on file and received 
subsequent to the RO's January 1980 rating decision show that 
in January and February the veteran received evaluation and 
treatment for an injury to his left hand and a sore throat, 
respectively.  

At a personal hearing in June 2000 the veteran described his 
experiences in service and his duties while stationed in 
Korea during his initial period of service.  He testified 
that during this period he was involved with loading and 
unloading cargo ships.  He further described the injury to 
his back in service and the conditions leading to the fungal 
infection of his feet.  He said during his subsequent 
enlistment he was diagnosed as having problems with his 
kidneys as a result of the trauma to his back that he 
sustained in Korea.  The veteran further described the 
problems with his feet in service noting that he was often in 
dirty water and that his feet bled while in Korea and that 
service physicians consequently treated him for this 
condition.
ANALYSIS

Service Connection for a Skin Disorder of the Feet and 
Residuals of a Right Side Puncture Wound

In general, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may also be established on the 
basis of a post service initial diagnosis of a disease, where 
the physician relates the current condition to the period 
service.  In such instances however a grant of service 
connection is warranted only when "all the evidence including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the veteran contends that he has a skin 
disorder involving his feet of service origin and a scar as a 
residual of the right-sided puncture wound attributable to 
service trauma.  The veteran's service medical records 
however do not indicate that the veteran had any skin 
disorder in service or that he sustained any type of injury 
to the right side involving a puncture wound with residual 
scarring.  In fact, the veteran's medical examination for 
service separation in May 1969 is negative for any pertinent 
complaints, findings and/or diagnoses.  The post service 
clinical records are also silent for any clinical findings 
referable to a skin disorder involving the veteran's feet 
until many years subsequent to service and are void of any 
reference to a right side puncture injury or residuals 
related thereto.  The absence of any medical records of 
treatment, symptoms or diagnoses or any injury to the right 
side and a skin disorder involving the veteran's feet until 
many years after service, in addition to the absence of 
clinical documentation in the service medical records is 
evidence highly probative against the claims.  Here we find 
significant that when initially evaluated for a skin problem 
involving his feet by VA in October 1997, the veteran dated 
the onset of his condition 12 years earlier on or about 1985, 
approximately 16 years following his period of honorable 
active service.

In any event, in order for service connection for a 
particular disability to be granted, a claimant must 
establish he or she has this disorder and that there is a 
relationship between the disorder and injury or disease 
incurred in service or some manifestation of the disability 
during service.  Marcardo-Martinez v. West, 11 Vet. App. 415, 
419 (1995), citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  Here, there is no competent evidence of a skin 
disorder affecting the veteran's feet or an injury to the 
veteran's right side with related scarring in service or a 
nexus between the veteran's existing conditions and events in 
service.  The veteran's statements attributing a skin 
disorder and a right side injury residual to service are not 
competent for that purpose.  This is so because there is no 
indication that the veteran possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or causation.

In the absence of any supporting medical evidence, showing 
that the veteran has a skin disorder and a puncture wound 
injury related to service, we are constrained to conclude 
that there is no reasonable basis upon which to establish a 
basis for the benefits sought.

Accordingly, the preponderance of the evidence is found to be 
against the claim for service connection for both a skin 
disorder involving the feet and a puncture wound injury to 
the right side and the claims must be denied.

Whether New and Material Evidence Has Been Submitted to 
Reopen the Claim for Service Connection for a Kidney Disorder

The veteran is seeking to reopen a claim for entitlement to 
service connection for a kidney disorder, which was 
previously denied by the RO in January 1980.  In December 
1997 the veteran filed an application requesting this claim 
be reopened.  Thus, the veteran's application to reopen that 
claim was initiated prior to August 29, 2001, the effective 
date of the amended Section 3.156, which redefines the term 
"material evidence" for the purpose of determining if a 
previously denied claim can be reopened.  Compare 38 C.F.R. 
§ 3.156(a) (2002), with 38 C.F.R. § 3.156(a) (2001).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the claimant applies, unless the Congress provided 
otherwise or permitted the Secretary to do otherwise, and the 
Secretary does so.  See Marcoux v. Brown, 9 Vet. App. 289 
(1996) (citing Karnas v. Derwinski, 1 Vet. App. 308 (1991)); 
(see also 66 Fed. Reg. 37,953, VAOPGCPREC 11-97 (1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments of 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended version of 38 C.F.R. § 3.156 does 
not apply to the veteran's December 1997 application to 
reopen, which is discussed below.

As noted above in January 1980 the RO denied service 
connection for a kidney condition because there was no 
evidence that the veteran demonstrated a kidney disorder 
during his first period of honorable service.  See 38 C.F.R. 
§ 3.303.  Since the veteran did not appeal this adverse 
determination by the RO, it became final based on the 
evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.104(a), 20.302.

With respect to a claim, which has been finally disallowed, 
the laws and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  "New and material" evidence for purposes of this 
appeal is defined as evidence not previously submitted, 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge and continues 
to be a binding precedent).  The Board is required to give 
consideration to all the evidence received since the last 
disallowance of his claim on any basis, in this case the RO's 
decision in January 1980.  See Hickman v. West, 
12 Vet. App. 247, 251 (1999).

As noted above service connection is warranted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The evidence on file at the time of the January 1980 rating 
decision, as summarized above, failed to demonstrate a kidney 
disorder was manifested in service or any then existent 
pathology involving the kidney.

The evidence submitted since the January 1980 rating decision 
and also summarized above includes VA and private clinical 
records showing evaluation and treatment provided to the 
veteran for various problems many years subsequent to service 
to include treatment for renal colic and surgery in May 1978 
involving excision of the right kidney.  These records, 
however, do not, when viewed in the aggregate, tend to 
indicate that the veteran has a kidney disorder that had its 
onset during service or an injury to his kidney, which can be 
attributable to service.  Instead, they merely reflect that 
the veteran many years subsequent to service suffered from 
kidney pathology for which he received medical treatment.  
Hence, it is well to observe that the United States Court of 
Appeals for Veterans Claims (the Court) has held that records 
of treatment many years after service that do not indicate in 
any way that the conditions are service connected are not new 
and material upon which a claim can be reopened.  See, e.g., 
Cox v. Brown, 5 Vet. App. 95 (1993).

The veteran's statements and testimony are essentially to the 
effect that he has a kidney disorder that began in service.  
However, the veteran's hypothesizing as to the etiology of 
his kidney disorder particularly if not supported by any 
medical authority are of no probative value.  Thus, while to 
some extent the veteran's statements and testimony are new, 
they are not material evidence.  Lay assertions of medical 
causation cannot serve as a predicate to reopen a claim under 
Section 5108.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

The service medical records received subsequent to the RO 
January 1980 rating decision are either duplicate of records 
already on file or absent for any reference to evaluation and 
treatment for a kidney disorder.  As such, while new, they 
are certainly not material.

Accordingly, the Board concludes that the evidence since the 
January 1980 rating decision is not "new and material" as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
to reopen the veteran's claim for entitlement to service 
connection for a kidney disorder.  This appeal is denied.


ORDER

Service connection for a skin disorder of the feet, to 
include a fungus infection of the feet, based on a period of 
active honorable military service from November 2, 1967, to 
June 13, 1969, is denied.

Service connection for residuals of a puncture wound to the 
right side, based on a period of active honorable military 
service from November 2, 1967, to June 13, 1969, is denied.

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a kidney 
disorder, based on a period of active honorable military 
service from November 2, 1967, to June 13, 1989, the appeal 
is denied.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

